Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, recites “a linear acceleration means secured to or securable to the base of the tip at the coupling aperture, wherein the linear acceleration means moves the tip linearly along the axis at a selected velocity, wherein the tip is rotatable about the axis” (lines 18-20).  
	First, to what “selected velocity” the claim referred to? Nowhere in applicant’s original disclosure there is any such discussion about “selected velocity”.	
	Second, the examiner is unclear if the acceleration is “linear”, how, the tip “rotate”? 
	Lastly, the examiner is also unclear if applicant “linear acceleration” is any well-known such means to provide power to propel a ball/object therefrom or another means.  According to the written description, applicant states “Such linear acceleration can often be  (par. [0030]).  
	So, is such acceleration means are “linear means” or “rotational means” ?   
	Thereafter, the claim recites “wherein a plurality of the selected velocity of the linear acceleration means, the first coefficient of friction, the second coefficient of friction, and the orientation of the first frictional surface area and the second frictional surface area impart spin characteristics to the object as it is released from the tip.”.  Such limitations are unclear.  As discussed above it is unclear to what “selected velocities” and it is further unclear how a velocity, which is a variable outcome of the acceleration means, can impart spin characteristics (which are what)?   
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kelly et al US 7,581,538 (“Kelly”).
	As per claim 1, Kelly discloses a ball machine (ball propelling machine 10)(Figs. 1-13; 1:45-3:17 and 3:53-8:3) , comprising: 
	a tip (construed as spinning assembly 12) comprising a base (bearings 34), wherein the base is configured with a thickness to form a coupling aperture about an axis (including coupling aperture to be coupled to a valve body 46 actuator housing 54)(Figs. 10a, 11a and 12a, 12b and 12d; 6:5-10; 6:60-7:-23); 
	at least one member protruding outwardly from the base and radially positioned about the coupling aperture, and wherein the at least one member is further configured with an inner surface area shaped to receive an object (ball spinning housing 42, positioned about the bearings 34)(Figs. 10(a)-12(e) and 6:29-7:7; the member/housing 42 includes an inner surface to receive ball supports 28A-28D configure to receive an object/ball 26; note schematic view of Figs. 2-9 in conjunction to 4:39-6:29 (as the manner of receiving an object, ball 26 is supported by ball supports 28A-28D) and Figs. 10a-12e, and 6:30-7:7; note the actual arrangement of the machine, to include base/housing 42 that has a four peripheral openings (Fig. 10a) to receive each ball supports 28 therewithin)  
	a first frictional surface area configured on the inner surface of the at least one member at a first location to frictionally grip the object, wherein the first frictional surface area has a first coefficient of friction (construed as ball support 28C and/or 28D that are made of a rubber)(6:22-29; again note Figs. 2-9 in conjunction to 4:39-6:29 as the frictional surface of the ball supports to frictionally grip, support a ball 26)
	a second frictional surface area configured on the inner surface of the at least one member at a second location different from the first location to frictionally grip the object wherein the second frictional surface area has a second coefficient of friction (construed as ball support 28A and/or 28B that are made of an aluminum)(6:22-29; again note Figs. 2-9 in conjunction to 4:39-6:29 as the frictional surface of the ball supports to frictionally grip, support a ball 26; with respect to the first and second coefficient of friction, note the NPL regarding coefficient of friction materials, cited on 8/27/2021); and 
	a linear acceleration means secured to or securable to the base of the tip at the coupling aperture (motors 40, motor 48, piston 54, and etc. of pneumatic piston assembly)(Figs. 10a-10c and 12a-13b in conjunction to 6:42-7:22) wherein the linear acceleration means moves the tip linearly along the axis at a selected velocity, wherein the tip is rotatable about the axis to selected positions so as to control an orientation of the first frictional surface area and the second frictional surface area relative to the object received in the tip, wherein a plurality of the selected velocity of the linear acceleration means, the first coefficient of friction, the second coefficient of friction, and the orientation of the first frictional surface area and the second frictional surface area impart spin characteristics to the object as it is released from the tip (note Figs. 2-9 in conjunction to 4:39-6:29 regarding a schematic view of the rotational of the ball supports 28A-28D (i.e. of the machine tip/spinning assembly) to provide spinning on the object/ball 26 as the linear means, from the pneumatic assembly provide such accelerations properties; note for example 5:14-6:18 regarding rotational of the supports 28  to impart such spinning; note also Figs. 10a-13b in conjunction to 6:31-7:23 and 7:37-50 as for the actual structure of the ball machine to perform as such).
	If there is any doubt regarding the examiner interpretation regarding the spinning assembly member/housing 42 including the ball supports 28C/28D and 28A/28B (i.e. first and second frictional surfaces areas) on the inner surface of the member/housing, the examiner notes that such arrangement would have been nothing more than a merely a matter of obvious engineering choice for the location/position of the frictional means.
	In that regard, it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	The properties of the ball supports as frictional surfaces to fictionally support an object/ball would have not changed regarding to their position, i.e. within an inner surface of the member/housing.  
	As per claim 2, Kelly discloses wherein the at least one member protruding outwardly from the base of the tip comprises a plurality of members protruding outwardly from the base, wherein the first frictional surface area is configured on the inner surface of the one or more of the plurality of members and the second frictional surface area is configured on the inner surface of the one or more of the plurality of members (ball supports 28A-28D)(Figs. 2-9 and 4:39-6:29 and Figs. 10a-10c in conjunction to 6:30-60 regarding the support 28 within the machine and the member/spinning assembly) .
	As per claim 3, with respect wherein the plurality members protruding outwardly from the base comprises at least three members, note Figs. 2-9 as well as Figs. 10a and 10c as there are four members 28A-28D
	As per claim 4, with respect to wherein the at least one member members protruding outwardly from the base comprises a single conic section member, wherein the first frictional surface area is configured on one or more radial positions of the inner surface and wherein the second frictional surface area is configured on one or more radial positions on the inner surface, note at least Figs. 10a, 10c, 11a, 12b and 12d, wherein the housing assembly/members 42 is such conic section; as discussed above, the examiner construed the extension of the ball support 28 within the corresponding apertures (e.g. Fig. 10a) as the frictional surface position upon the inner surface of the housing/member.  Also, as mentioned above if there is a doubt regarding such interpretation, once more the examiner asserts that it would have been obvious to position the ball support within the inner surface of the member/housing as obvious engineering choice that would have not changed the function of the frictional means.   
	As per claim 5, Kelly discloses wherein the single conic section comprises at least one of a cylinder section, a parabolic section, and an elliptical section,(cylindrical/elliptical housing /member 42)( Figs. 10a, 10c, 11a, 12b and 12d).
	As per claim 6, with respect to wherein the first coefficient of friction and the second coefficient of friction the range from about 0.04 up to about 2, according to the friction material list (NPL 8-27-2021) the first friction, rubber, between 0.5-1.16 and second friction, aluminum, 0.5-1.35/1.4. 
	As per claim 7, with respect to wherein the first coefficient of friction and the second coefficient of friction range from about 0.04 up to about 2, again as mentioned above, the first friction, rubber, between 0.5-1.16 and second friction, aluminum, 0.5-1.35/1.4.
	As per claim 8, with respect to wherein the first coefficient of friction is greater than the second coefficient of friction, according to NPL rubber (e.g. 1.16) is greater than aluminum (e.g. 1.05).  
	As per claim 9, with respect wherein the first frictional surface area and the second frictional surface area are materials coated on the inner surface, the examiner construed the surface, areas of the ball support connected, attached thereto, as shown in at least Figs. 2-9, 10a-10c, 45a, 12b and 12d as such according to applicant’s disclosure.  In at least pars. [0035] and [0036] applicant stated “frictional coated or coupled” or “surfaces or coated/coupled materials”.  Thus, the examiner construed the connection, coupling of the friction areas of the ball supports 28A-28D as such “coated” as claimed.  
	As per claim 10, although Kelly is not specific regarding wherein the first frictional surface area and the second frictional surface area are adhesively coupled materials, a skilled artisan would have determined that any connection, attachment manner of the first and second frictional surfaces area, such as adhesively means, would have been obvious as utilizing known connection means that safely and firmly attached the frictional surface areas thereto.  
	Note: the examiner is acknowledged that Kelly is not specific regarding the use of adhesive with regard to the friction areas of the ball supports.  However, since the above rejection is in the alternative, there is no need to create a lengthy office action by adding another section.
	As per claim 13, with respect to wherein the machine tip is configured from at least one material selected from the group consisting of plastics, thermoplastics, a metal, and an alloy, note 4:5-8.
	As per claim 14, with respect to wherein the machine tip is configured receive a sports object selected from the group consisting of a baseball, a cricket ball, a football, a soccer ball, a tennis ball, and a golf ball, note Figs. 2-9 and 4:32-46 as the object is baseball 26.
	As per claim 15, with respect to wherein the linear accelerator means is selected from the group consisting of pneumatic canon, a linear slide and a piston driven linear accelerator, note Figs. 10a-10c, and 12a-13b as the use of motors 40/48, linear motor, pneumatic assembly (piston 54) and etc. as the linear accelerator means.  

	As per claim 16, with respect to wherein the linear accelerator means is configured to provide velocities from about 20 miles per hour up to about 200 miles per hour, note 5:8-12 as the machine can provides rotation of 2700 rpm. 
 Claim11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly as applied to claim 7 above, and further in view of Pope US 2,975,779 (“Pope”).
	As per claim 11, Kelly is not specific regarding wherein the first frictional surface area and the second frictional surface area are integrally formed on the inner surface of the least one member.
	However, in the same field of ball tip, Pope discloses a first frictional surface area and a second frictional surface area are integrally formed on an inner surface of at least one member (integrally formed friction surfaces, segments 24 and 25 of ring 23 to alter the spin, velocity of a thrown object/ball)(Fig. 6; 3:11-54).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kelly’s, wherein the first frictional surface area and the second frictional surface area are integrally formed on the inner surface of the least one member as taught by Pope for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way in providing a ball machine that is including a tip comprising a first frictional surface area and a second frictional surface area whereas the velocity, spin, and etc. of the thrown object/ball is modified, which is much desired in such ball thrown machine.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly as applied to claim 1 above, and further in view of Kahelin US 3,838,676 (“Kahelin”).
	As per claim 12, Kelly discloses wherein the first frictional surface area is rubber (ball support 28C and/or 28D that are made of a rubber)(6:22-29). 
	Kelly is not specific regarding and the second frictional surface area is Teflon.
	However, in the same field of ball machines, Kahelin discloses longitudinal strip 140 made of Teflon (Fig. 3 and 4:65-5:13).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kelly’s second frictional surface area is Teflon as taught by Kahelin for the reason that a skilled artisan would have been motivated by Kahelin’s suggestions to use such materials suitable for their intended use as materials with higher coefficient friction, as rubber, and a lower coefficient friction material, as Teflon, to allow higher spinning efficiency while the ball accelerate therefrom (5:1-30).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                             1/20/22      

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711